Citation Nr: 0612475	
Decision Date: 05/01/06    Archive Date: 05/15/06	

DOCKET NO.  04-27 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
major depression.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from October 1983 to 
February 1984, and from January 1986 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) which denied an evaluation in excess of 30 
percent for major depression.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's depression is manifested by impairment in 
work and efficiency, and intermittent periods of inability to 
perform occupational tasks as a result of depressed mood, 
anxiety, and sleep impairment, but there is not evidence of 
any panic attacks, circumstantial-circumlocutory-stereotype 
speech, any significant impairment of short- and long-term 
memory, impaired judgment, or impaired abstract thinking.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
major depression have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9434-9440 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in June 2003, 
prior to the issuance of the adverse rating decision now on 
appeal from September 2003.  This notification informed the 
veteran of the evidence necessary to substantiate her claim, 
the evidence she was responsible to submit, the evidence VA 
would collect on her behalf, and advised she submit any 
relevant evidence in her possession.  During the pendency of 
the appeal, all known records of the veteran's outpatient 
treatment with VA were collected for review, and the veteran 
was provided a VA examination which is adequate for rating 
purposes.  The veteran does not contend nor does the evidence 
on file suggest that there remains any outstanding relevant 
evidence which has not been collected for review.  The 
veteran was provided the laws and regulations implementing 
VCAA, and the regulations governing the adjudication of her 
claim for increase related to psychiatric disability in 
statements of the case issued in April and June 2004.  The 
Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Any failure to provide 
the veteran with Dingess VCAA notice regarding downstream 
issues is harmless error in the absence of evidence 
justifying an award of increased disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or the psyche, to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.  

The nomenclature employed in the Schedular criteria for 
evaluating psychiatric disability is based upon the American 
Psychiatric Association's, Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition (DSM-IV).  38 C.F.R. 
§ 4.130.  The DSM-IV provides a continuum of mental health 
evaluations referred to as a Global Assessment of Functioning 
(GAF) scale, indicating that scores of 50 reflect serious 
symptoms with suicidal ideation, severe obsessional rituals, 
with no friends and inability to keep a job.  A GAF score of 
60 reflects moderate symptoms with flattened affect, 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social and occupational functioning.  A GAF 
score of 70 reflects some mild symptoms with depressed mood 
and mild insomnia, or some difficulty in social and 
occupational functioning.  

The general rating formula for psychiatric disorders reflects 
that a noncompensable evaluation is warranted when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning, or require continuous medication.  A 
10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
are controlled by continuous medication.  A 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss.  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial-circumlocutory-stereotyped 
speech; panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  

Analysis:  Historically, the veteran filed her claim for 
service connection for psychiatric disability following 
service separation and, based upon evidence in the service 
medical records and VA examination, the RO granted service 
connection for depression, with an assigned 30 percent 
evaluation in a December 1994 rating decision, and made 
compensation payable effective from the date of service 
separation.  The veteran was notified of this decision and 
her appellate rights and she did not appeal.  She 
subsequently requested an increased evaluation and the RO 
denied an evaluation in excess of 30 percent in a February 
1997 rating decision, and she was notified of that decision 
and her appellate rights and she did not appeal.  The veteran 
filed her current claim for increase in May 2003.  

There are on file VA outpatient treatment records reflecting 
ongoing psychiatric and psychological counseling of the 
veteran for her service-connected depression.  In November 
2002, she was noted to be appropriately dressed and well-
groomed, was cooperative and attentive, was oriented to time, 
place and person, and had good short- and long-term memory.  
There was no impairment of attention or concentration and she 
was able to abstract.  She denied hallucinations.  Her mood 
was noted to be mildly depressed with a full and appropriate 
affective range.  There were no suicidal ideas, intent or 
plan, and impulse control was good with good judgment and 
insight.  

In January 2003, the veteran was noted to be appropriately 
dressed, well-groomed, cooperative and attentive, and with no 
psychomotor abnormalities or involuntary movements.  She was 
oriented to time, place, and person, with good short- and 
long-term memory, and no impairment of attention or 
concentration.  Her mood was mildly depressed with a full and 
appropriate affective range.  Impulse control, judgment  and 
insight were good.  

In July 2003, the veteran was noted to be appropriately 
dressed and well-groomed with good eye contact.  She was 
cooperative, attentive, and oriented to time, place and 
person, with good short- and long-term memory.  There was no 
impairment of attention or concentration.  She was able to 
abstract, and denied any hallucinations.  Her mood was noted 
to be mildly depressed, with a full and appropriate affective 
range.  Impulse control was good, with good judgment and 
insight.  A GAF score by the counseling psychiatrist was 
noted to be 65.  

In August 2003, the veteran was provided a VA fee-basis 
examination by a psychiatrist.  The psychiatrist took a 
detailed personal history from the veteran which he provided 
in his report.  On mental status examination, the veteran 
appeared to be somewhat subdued and quiet, but she was 
cooperative and willing to give a full account of herself.  
She stated that most of her condition had been under control, 
although there were times she had ups and downs.  She 
reported that recently she became easily emotionally 
irritable, upset and agitated.  She had suffered from 
insomnia and some small disputes with her co-workers.  Her 
affect was mildly depressed and mood was low.  She denied 
suicidal or homicidal ideation but did not have much optimism 
about the future.  There were no signs of delusional ideas or 
any thought disorder.  Her intellectual capacity was above 
average, and there were no signs suggestive of any cognitive 
impairment.  This physician provided a GAF score of 50, but 
noted within the past year her GAF had been 65.  

An October 2003 VA outpatient counseling record noted that 
the veteran was appropriately dressed, well-groomed, 
attentive and cooperative.  She was oriented times three with 
no impairment of short or long-term memory with good 
attention and concentration.  She was able to abstract.  Her 
mood was mildly dysphoric, but with an appropriate and stable 
affect.  Her thought formation was goal-directed and there 
were no delusions.  There were positive suicidal ideations of 
not wanting to be alive, but no active suicidal ideations, 
intent or plan.  She exhibited good impulse control, judgment 
and insight.  

In February 2004, the veteran was appropriately dressed, 
well-groomed, made good eye contact, and was cooperative and 
attentive.  She was oriented times three with no impairment 
of short or long-term memory.  She had good attention but 
there was impaired concentration.  She was able to abstract 
and her mood was mildly dysphoric with a tearful affect.  
There was no suicidal or homicidal ideas, intent or plan.  
She exhibited good impulse control, judgment and insight.  
The counseling psychiatrist again noted that the veteran's 
GAF score was 65.  

In April 2004, it was noted that the veteran was clearly 
depressed with poor stress tolerance and easily became 
emotionally overwhelmed.  Her attitude was guarded, but 
thought process was intact and she was fully oriented to 
time, place, person and situation.  Recent and remote memory 
were noted to be intact as was cognitive function.  Judgment 
and insight were intact.  It was noted that she responded 
quite well to occasional sessions of outpatient 
psychotherapy, but remained severely depressed.  

Analysis:  The Board finds that at all times during the 
pendency of the appeal, the presently assigned 30 percent 
evaluation most accurately characterizes the degree of 
disability presented by the veteran's service-connected 
depression.  In accordance with the Schedular rating criteria 
for evaluating the veteran's depression, the clinical 
evidence on file consistently documents the veteran to be 
mild to moderately depressed with spikes of anxiety 
attributable to day-to-day stressors.  There is reflected in 
the treatment records and VA examination both occupational 
and social impairment with occasional decrease in work 
efficiency, and intermittent periods of inability to perform 
occupational tasks, although it is clear that the veteran has 
remained employed at all time during the pendency of the 
appeal.  She has more recently gone from full-time to part-
time, but this is attributed to nonservice-connected cervical 
spine disability, and surgery therefore, and the record 
reveals the veteran has had a significant improvement in 
cervical spine pain and limitation, subsequent to such 
surgery.   The veteran has on occasion been noted to have 
difficulty concentrating and difficulty sleeping but long- 
and short-term memory are most often noted to be intact.  The 
veteran is always noted to be appropriate with respect to 
demeanor and hygiene and dress.  

A preponderance of the evidence on file, at all times during 
the pendency of the appeal, is against an assignment of the 
next higher 50 percent evaluation, because the veteran is not 
at any time shown to have exhibited, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once per week (or at any time), difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, or impaired abstract 
thinking.  

All GAF scores reported during VA outpatient treatment were 
65, reflective of somewhere between moderate and mild 
symptoms.  The single GAF reported during VA fee-basis 
examination in August 2003 of 50 is reflective of more 
serious symptoms, but it is noteworthy that the symptoms 
reported in that psychiatric examination did not include 
anything like the examples contained in the DSM-IV for a 50 
GAF score including suicidal ideation, severe obsessional 
rituals, frequent shoplifting, no friends, and inability to 
keep a job.  That is, although the psychiatrist conducting 
this examination provided a GAF score of 50, the detailed 
psychiatric report itself did not include examples of 
behavioral changes which were in any way consistent with 
those provided in the DSM-IV, which is incorporated into the 
VA rating schedule at 38 C.F.R. § 4.130.  Moreover, that 
psychiatrist only saw the veteran on a single occasion, 
whereas she is documented as having been seen as an 
outpatient by VA on many occasions.  Indeed, the Board notes 
that the text of the August 2003 VA examination report itself 
is quite consistent with the text of the VA outpatient 
treatment records.  Finally, the Board notes that the text of 
this VA examination report characterized the veteran's 
psychiatric problem as "mildly depressed," which was not 
entirely consistent with his GAF score provided of 50.  
Finally, the psychiatrist conducting this examination himself 
noted that GAF's during the previous year had been 65.  

ORDER

Entitlement to an evaluation in excess of 30 percent for 
major depression is denied.  

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


